Title: To Benjamin Franklin from ––– Christin, 19 September 1778: résumé
From: Christin, ——
To: Franklin, Benjamin


<Carlsruhe, at the residence of the Margrave of Baden-Durlach, September 19, 1778, in French: Born in the canton of Bern, Switzerland, I have traveled through France, Holland, and Germany and devoted myself to clock-making and other works of precision. My ambition now is to submit to your judgment some of my inventions.
One of them is an oar for high free-board ships, designed in such a way that six of them can bring a vessel out of any port, away from currents, shoals and shallow waters, a mighty advantage in a war situation.
Another discovery I made concerns a machine for piercing metal: it would accelerate considerably the production of cannons.
Finally, I devised a new machine for cutting through steel and making files of all sizes by using the power of water, wind, or counterweights. A man operating it by himself could manufacture as many files as if he employed thirty workmen.
If you think it proper, I am ready to present my findings to the academies of Paris or London. The first one seems particularly important.>
